DETAILED ACTION
Receipt is acknowledged of applicant’s After-final Amendment/Remarks filed 6/30/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 4-6, 8-12, 17, 19 and 22 have been amended.  Claims 2, 3, 7, 13, 15, 16, 18, 20 and 21 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 4-6, 8-12, 14, 17, 19 and 22 remain pending in the application.  

Withdrawn Rejections
Applicant’s amendment renders the rejection(s) under 35 USC 112(a) (new matter) moot.  Specifically, the limitation, “wherein the pellet is formed from a single piece of the inner material” has been deleted from the claims.  Thus, said rejection has been withdrawn.

Applicant’s amendment renders the rejection(s) under 35 USC 102 over Maspero moot.  Specifically, Maspero is silent to the newly required limitation, the polymer coating comprising a polymer and a bioceramic material.  Thus, said rejection has been withdrawn.



Applicant’s amendment renders the double patenting rejection over USPN 8,128,706 moot.  Specifically, the instant claims have been amended to require a biodegradable polymer in the inner material, however, the patent excludes such a material because the patented claims recite “consisting of” language.  Thus, said rejection has been withdrawn.

Applicant’s terminal disclaimer filed 8/4/2021 renders the double patenting rejection over USPN 9,814,544 moot.  Thus, said rejection has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Wolfson on August 4, 2021.
The application has been amended as follows: 
Claim 11 is amended to recite, “The pellet of claim 1, wherein the polymer coating further comprises a hydrogel.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest a pellet configured for bone augmentation and preservation, the pellet comprising: an inner material for causing bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic material and a biodegradable polymer, wherein the biodegradable polymer comprises a partially crystalline bioabsorbable polymer; and a polymer coating completely surrounding and covering the inner material, wherein the pellet is sized to fill the dimensions of a bone extraction site as one piece, and the polymer coating comprises a polymer and a bioceramic material.
The prior art does not teach or reasonably suggest a pellet for performing bone augmentation and preservation, the pellet comprising: an inner material adapted to cause bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic material and a biodegradable polymer, wherein the biodegradable polymer comprises a partially crystalline bioabsorbable polymer; and a polymer coating completely surrounding and covering the inner material, the polymer coating comprises a polymer and a bioceramic material.
The prior art does not teach or reasonably suggest a pellet adapted to preserve or augment bone, the pellet comprising: an inner material adapted to cause bone growth in a desired area, the inner material having a mesh-like structure and comprising a bioceramic material and a biodegradable polymer, wherein the biodegradable polymer comprises a partially crystalline bioabsorbable polymer; and a polymer coating completely surrounding and covering the inner material, wherein the polymer coating comprises a bioceramic material, a hydrogel and a polymer.
.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-6, 8-12, 14, 17, 19 and 22 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617